UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. CASE No. 8:20-cr-77-T-36TGW

JOSE ISMAEL IRIZARRY

 

NOTICE REGARDING ENTRY OF A PLEA OF GUILTY

In the event the Defendant decides at any time before trial to enter a plea of
guilty, the United States Magistrate Judge is authorized by Rule 6.01(c)(12), M.D. Fla.
Rules, with the consent of the Defendant, to conduct the proceedings required by Rule 11,
F.R.Cr.P., incident to the making of the plea. If, after conducting such proceedings, the
Magistrate Judge recommends that the plea of guilty be accepted, a presentence
investigation and report will be ordered pursuant to Rule 32, F.R.Cr.P. The assigned
United States District Judge will then act on the Magistrate Judge's Report and
Recommendation; and, if the plea of guilty is accepted, will adjudicate guilt and schedule
a sentencing hearing at which the District Judge will decide whether to accept or reject any

associated plea agreement, and will determine and impose sentence.

CONSENT

I hereby declare my intention to enter a plea of guilty in the above case, and
I request and consent to the United States Magistrate Judge conducting the proceedings
required by Rule 11, F.R.Cr.P., incident to the making of such plea. I understand that if
my plea of guilty is then accepted by the District Judge, the District Judge will decide
whether to accept or reject any plea agreement I may have with the United States, and will
adjudicate guilt and impose sentence.

4-14 - D0 SS

Date Signature of Defendant
Z10-20 RES

Date Defendant's Attorney

 
